As filed with the Securities and Exchange Commission on May 25, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-8352 LKCM Funds (Exact name of registrant as specified in charter) c/o Luther King Capital Management Corporation 301 Commerce Street, Suite 1600 Fort Worth, TX 76102 (Address of principal executive offices) (Zip code) K&L Gates LLP 1treet, NW Washington, DC 20006 (Name and address of agent for service) 1-800-688-LKCM & 1-800-423-6369 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2012 Item 1. Schedule of Investments. LKCM Small Cap Equity Fund Schedule of Investments March 31, 2012 (Unaudited) COMMON STOCKS - 95.9% Shares Value Aerospace & Defense - 1.5% HexcelCorporation (a) $ Air Freight & Logistics - 1.1% UTI Worldwide, Inc. (b) Auto Components - 1.5% Group 1 Automotive, Inc. Banks - 6.0% Community Bank System, Inc. First Horizon National Corporation Home Bancshares Inc. Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Umpqua Holdings Corporation Capital Markets - 1.3% Greenhill & Co., Inc. Commercial Services & Supplies - 1.2% Insperity, Inc. Communications Equipment - 6.1% Brocade Communications Systems, Inc. (a) Ciena Corporation (a) Infinera Corporation (a) Ixia (a) Loral Space & Communications Inc. (a) NICE Systems Limited - ADR (a) (b) Consumer Finance - 2.5% Cash America International, Inc. First Cash Financial Services, Inc. (a) Containers & Packaging - 1.0% Silgan Holdings Inc. Diversified Consumer Services - 1.1% American Public Education Inc. (a) Electrical Equipment & Instruments - 4.8% Belden Inc. Franklin Electric Co., Inc. Thermon Group Holdings Inc. (a) II-VI, Incorporated (a) Woodward Inc. Electronic Equipment & Instruments - 3.5% Anixter International Inc. (a) Maxwell Technologies, Inc. (a) Mercury Computer Systems, Inc. (a) National Instruments Corporation Energy Equipment & Services - 2.0% Atwood Oceanics, Inc. (a) CARBO Ceramics Inc. Health Care Equipment & Supplies - 6.6% Cyberonics, Inc. (a) DexCom Inc. (a) Endologix, Inc. (a) MWI Veterinary Supply, Inc. (a) PerkinElmer, Inc. Zoll Medical Corporation (a) Health Care Providers & Services - 5.2% Catalyst Health Solutions, Inc. (a) Computer Programs and Systems, Inc. Health Management Associates Inc. - Class A (a) HMS Holdings Corporation (a) Team Health Holdings, Inc. (a) Household Durables - 1.3% Select Comfort Corporation (a) Industrial Conglomerates - 0.8% Raven Industries, Inc. Insurance - 1.2% AmTrust Financial Services, Inc. Internet Software & Services - 3.6% Acme Packet, Inc. (a) The Active Network, Inc. (a) LivePerson, Inc. (a) LogMeIn, Inc. (a) Machinery - 7.7% Actuant Corporation - Class A Astec Industries, Inc. (a) Chart Industries, Inc. (a) CLARCOR Inc. EnPro Industries, Inc. (a) The Middleby Corporation (a) Westport Innovations Inc. (a) (b) Marine - 1.1% Kirby Corporation (a) Media - 0.8% Cinemark Holdings, Inc. Metals & Mining - 3.6% Carpenter Technology Corporation Commercial Metals Company Haynes International, Inc. Oil & Gas & Consumable Fuels - 6.7% Approach Resources Inc. (a) Gulfport Energy Corporation (a) Kodiak Oil & Gas Corporation (a) (b) Northern Oil & Gas, Inc. (a) Oasis Petroleum Inc. (a) Rosetta Resources, Inc. (a) Real Estate - 0.8% FirstService Corporation (a) (b) Semiconductor Equipment & Products - 1.4% Cirrus Logic, Inc. (a) Software - 5.7% ACI Worldwide, Inc. (a) Aspen Technology, Inc. (a) Interactive Intelligence Group, Inc. (a) MicroStrategyIncorporated - Class A (a) Pegasystems Inc. Specialty Retail - 8.5% bebe stores, inc. DSWInc. - Class A Genesco Inc. (a) GNC Holdings, Inc. - Class A Hibbett SportsInc. (a) Monro Muffler Brake, Inc. Sonic Automotive, Inc. - Class A Vera Bradley, Inc. (a) Textiles, Apparel & Luxury Goods - 2.9% The Children's Place Retail Stores, Inc. (a) Crocs, Inc. (a) The Warnaco Group, Inc. (a) Thrifts & Mortgage Finance - 1.1% Capitol Federal Financial Inc. Trading Companies & Distributors - 2.5% Kaman Corporation WESCO International, Inc. (a) Wireless Telecommunication Services - 0.8% Leap Wireless International, Inc. (a) TOTAL COMMON STOCKS (Cost $692,020,768) SHORT-TERM INVESTMENTS - 4.1% Money Market Funds (c) - 4.1% Dreyfus Government Cash Management Fund - Institutional Shares, 0.00% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $39,568,173) Total Investments - 100.0% (Cost $731,588,941) Other Assets in Excess of Liabilities - 0.0% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Small-Mid Cap Equity Fund Schedule of Investments March 31, 2012 (Unaudited) COMMON STOCKS - 96.0% Shares Value Aerospace & Defense - 4.5% BE Aerospace, Inc. (a) $ HexcelCorporation (a) Air Freight & Logistics - 1.8% UTI Worldwide, Inc. (b) Auto Components - 1.4% GentexCorporation Banks - 3.8% Comerica Incorporated Prosperity Bancshares, Inc. Capital Markets - 3.9% Affiliated Managers Group, Inc. (a) Lazard Ltd - Class A (b) Chemicals - 2.2% FMC Corporation Communications Equipment - 7.0% Brocade Communications Systems, Inc. (a) Ciena Corporation (a) NICE Systems Limited - ADR (a) (b) Riverbed Technology, Inc. (a) Consumer Finance - 1.6% Cash America International, Inc. Containers & Packaging - 3.4% Rock-Tenn Company - Class A Silgan Holdings Inc. Distributors - 1.9% LKQ Corporation (a) Electrical Equipment & Instruments - 5.3% AMETEK, Inc. Belden Inc. Woodward Inc. Electronic Equipment & Instruments - 5.5% Anixter International Inc. (a) National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 3.8% CARBO Ceramics Inc. Core Laboratories N.V. (b) Health Care Equipment & Supplies - 3.4% IDEXX Laboratories, Inc. (a) PerkinElmer, Inc. Health Care Providers & Services - 5.4% Catalyst Health Solutions, Inc. (a) HMS Holdings Corporation (a) Team Health Holdings, Inc. (a) Insurance - 1.9% AmTrust Financial Services, Inc. Internet Software & Services - 1.8% Akamai Technologies, Inc. (a) Leisure Equipment & Products - 2.3% Polaris Industries Inc. Machinery - 2.1% Valmont Industries, Inc. Marine - 1.8% Kirby Corporation (a) Metals & Mining - 1.5% Carpenter Technology Corporation Oil & Gas & Consumable Fuels - 7.1% Gulfport Energy Corporation (a) Oasis Petroleum Inc. (a) Rosetta Resources, Inc. (a) SM Energy Company Semiconductor Equipment & Products - 1.9% Cirrus Logic, Inc. (a) Software - 5.9% ANSYS, Inc. (a) Nuance Communications, Inc. (a) TIBCO Software Inc. (a) Specialty Retail - 9.7% Dick's Sporting Goods, Inc. GNC Holdings, Inc. - Class A Tractor SupplyCompany Ulta Salon, Cosmetics & Fragrance, Inc. Textiles, Apparel & Luxury Goods - 0.9% Deckers Outdoor Corporation (a) Trading Companies & Distributors - 2.6% WESCO International, Inc. (a) Wireless Telecommunication Services - 1.6% MetroPCS Communications, Inc. (a) TOTAL COMMON STOCKS (Cost $32,116,311) SHORT-TERM INVESTMENTS - 4.1% Money Market Funds (c) - 4.1% Dreyfus Government Cash Management Fund - Institutional Shares, 0.00% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $1,544,937) Total Investments - 100.1% (Cost $33,661,248) Liabilities in Excess of Other Assets - (0.1)% ) TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Equity Fund Schedule of Investments March 31, 2012 (Unaudited) COMMON STOCKS - 96.4% Shares Value Aerospace & Defense - 2.8% Honeywell International Inc. $ Rockwell Collins, Inc. Auto Components - 0.7% GentexCorporation Banks - 9.0% Comerica Incorporated Cullen/Frost Bankers, Inc. Glacier Bancorp, Inc. Hancock Holding Company Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Wells Fargo &Company Beverages - 2.4% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 2.3% Amgen Inc. Celgene Corporation (a) Chemicals - 6.3% Airgas, Inc. E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Services & Supplies - 0.8% Waste Connections, Inc. Communications Equipment - 0.7% Cisco Systems, Inc. Computers & Peripherals - 6.3% Apple Inc. EMC Corporation (a) International Business MachinesCorporation NetApp, Inc. (a) Construction & Engineering - 0.6% Foster Wheeler AG (a)(b) Construction Materials - 1.6% Martin Marietta Materials, Inc. Containers & Packaging - 1.2% Ball Corporation Diversified Financial Services - 2.2% JPMorgan Chase &Co. Electrical Equipment & Instruments - 3.8% Emerson Electric Co. Franklin Electric Co., Inc. Roper Industries, Inc. Electronic Equipment & Instruments - 2.6% National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 0.5% National Oilwell Varco Inc. Food & Drug Retailing - 0.9% Walgreen Company Health Care Equipment & Supplies - 5.4% Covidien plc (b) DENTSPLY International Inc. PerkinElmer, Inc. Thermo Fisher Scientific, Inc. Hotels, Restaurants & Leisure - 0.8% Yum! Brands, Inc. Household Durables - 1.9% Jarden Corporation Household Products - 4.4% Colgate-Palmolive Company Kimberly-ClarkCorporation The Procter & GambleCompany Industrial Conglomerates - 0.6% Raven Industries, Inc. Insurance - 0.6% Prudential Financial, Inc. Internet Catalog & Retail - 1.1% Amazon.com, Inc. (a) Internet Software & Services - 2.8% Akamai Technologies, Inc. (a) Google Inc. - Class A (a) Machinery - 4.0% Danaher Corporation Pall Corporation Valmont Industries, Inc. Marine - 1.8% Kirby Corporation (a) Media - 1.3% Cinemark Holdings, Inc. Time Warner Inc. Metals & Mining - 1.2% Newmont Mining Corporation Titanium Metals Corporation Oil & Gas & Consumable Fuels - 8.4% Cabot Oil & Gas Corporation ConocoPhillips Devon Energy Corporation EOG Resources, Inc. Exxon MobilCorporation Noble Energy, Inc. Range ResourcesCorporation SM Energy Company Pharmaceuticals - 6.3% Abbott Laboratories Allergan, Inc. Johnson & Johnson Pfizer Inc. Road & Rail - 1.4% Kansas City Southern (a) Union Pacific Corporation Software - 4.2% Adobe SystemsIncorporated (a) Microsoft Corporation Nuance Communications, Inc. (a) Oracle Corporation Specialty Retail - 4.3% PetSmart,Inc. Tiffany & Co. Tractor SupplyCompany Textiles, Apparel & Luxury Goods - 1.2% VF Corporation TOTAL COMMON STOCKS (Cost $91,682,875) SHORT-TERM INVESTMENTS - 3.7% Money Market Funds (c) - 3.7% Dreyfus Government Cash Management Fund - Institutional Shares, 0.00% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $4,611,332) Total Investments - 100.1% (Cost $96,294,207) Liabilities in Excess of Other Assets - (0.1)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Balanced Fund Schedule of Investments March 31, 2012 (Unaudited) COMMON STOCKS - 72.9% Shares Value Aerospace & Defense - 1.5% General Dynamics Corporation $ Rockwell Collins, Inc. Air Freight & Logistics - 1.0% United Parcel Service, Inc. - Class B Banks - 4.0% Comerica Incorporated Cullen/Frost Bankers, Inc. Wells Fargo & Company Beverages - 2.2% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 1.3% Celgene Corporation (a) Chemicals - 4.9% Air Products and Chemicals, Inc. Airgas, Inc. E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Services & Supplies - 1.0% Waste Management, Inc. Communications Equipment - 1.1% Brocade Communications Systems, Inc. (a) Harris Corporation Computers & Peripherals - 5.1% Apple Inc. EMC Corporation (a) International Business Machines Corporation Construction Materials - 1.1% Martin Marietta Materials, Inc. Containers & Packaging - 1.2% Ball Corporation Diversified Financial Services - 0.8% JPMorgan Chase & Co. Diversified Telecommunication Services - 1.1% AT&T Inc. Electrical Equipment & Instruments - 0.8% Emerson Electric Co. Electronic Equipment & Instruments - 1.0% National Instruments Corporation Energy Equipment & Services - 0.9% Schlumberger Limited (b) Food & Drug Retailing - 3.0% CVS Caremark Corporation Walgreen Company Wal-Mart Stores, Inc. Health Care Equipment & Supplies - 2.5% Covidien plc (b) PerkinElmer, Inc. Thermo Fisher Scientific, Inc. Health Care Providers & Services - 2.4% Catalyst Health Solutions, Inc. (a) Express Scripts, Inc. (a) Household Products - 2.8% Colgate-Palmolive Company Kimberly-ClarkCorporation The Procter & Gamble Company Industrial Conglomerates - 0.6% General Electric Company Insurance - 0.8% Prudential Financial, Inc. Internet Catalog & Retail - 1.3% Amazon.com, Inc. (a) Internet Software & Services - 2.0% Akamai Technologies, Inc. (a) Google Inc. - Class A (a) IT Consulting & Services - 2.0% Accenture plc - Class A (b) Automatic Data Processing, Inc. Machinery - 2.4% Danaher Corporation Pall Corporation Media - 3.9% CBS Corporation - Class B DIRECTTV - Class A (a) Time Warner Inc. The Walt Disney Company Metals & Mining - 0.5% Commercial Metals Company Multiline Retail - 0.8% Kohl's Corporation Oil & Gas & Consumable Fuels - 9.1% Cabot Oil & Gas Corporation Chevron Corporation Devon Energy Corporation EOG Resources, Inc. Exxon MobilCorporation Pioneer Natural Resources Company Range ResourcesCorporation SM Energy Company The Williams Companies, Inc. Personal Products - 0.8% Avon Products, Inc. Pharmaceuticals - 1.8% Abbott Laboratories Teva Pharmaceutical Industries Ltd. - ADR (b) Software - 3.0% Adobe SystemsIncorporated (a) Nuance Communications, Inc. (a) Oracle Corporation Specialty Retail - 2.1% The Home Depot,Inc. O'Reilly Automotive, Inc. (a) Textiles, Apparel & Luxury Goods - 1.0% VF Corporation Thrifts & Mortgage Finance - 1.1% Capitol Federal Financial Inc. TOTAL COMMON STOCKS (Cost $10,123,469) Principal CORPORATE BONDS - 26.3% Amount Value Air Freight & Logistics - 0.3% United Parcel Service, Inc. 3.875%, 04/01/2014 $ Banks - 1.5% BB&T Corporation 2.05%, 04/28/2014 Callable 03/28/2014 Wells Fargo & Company: 3.75%, 10/01/2014 2.625%, 12/15/2016 Beverages - 0.6% The Coca-Cola Company 5.35%, 11/15/2017 Biotechnology - 1.0% Celgene Corporation 2.45%, 10/15/2015 Capital Markets - 1.1% The Bank of New York Mellon Corporation 3.10%, 01/15/2015 The Goldman Sachs Group, Inc. 5.50%, 11/15/2014 Chemicals - 3.0% Airgas, Inc.: 2.85%, 10/01/2013 3.25%, 10/01/2015 E. I. du Pont de Nemours and Company 3.25%, 01/15/2015 Eastman Chemical Company 3.00%, 12/15/2015 Praxair, Inc. 2.125%, 06/14/2013 Computers & Peripherals - 1.6% Dell Inc. 1.40%, 09/10/2013 Hewlett-Packard Company 3.00%, 09/15/2016 International Business Machines Corporation 2.10%, 05/06/2013 Containers & Packaging - 0.4% Ball Corporation 7.125%, 09/01/2016 Callable 09/01/2013 Diversified Financial Services - 0.9% JPMorgan Chase & Co.: 1.65%, 09/30/2013 2.05%, 01/24/2014 Diversified Telecommunication Services - 1.2% AT&T Inc. 5.10%, 09/15/2014 Verizon Communications Inc. 3.00%, 04/01/2016 Electric Utilities - 1.2% Duke Energy Corporation 3.95%, 09/15/2014 Georgia Power Company 1.30%, 09/15/2013 Electrical Equipment & Instruments - 0.4% Emerson Electric Co. 4.50%, 05/01/2013 Electronic Equipment & Instruments - 0.9% Agilent Technologies, Inc. 2.50%, 07/15/2013 Food & Drug Retailing - 0.8% CVS Caremark Corporation: 3.25%, 05/18/2015 5.75%, 06/01/2017 Food Products - 1.1% Kraft Foods Inc. 2.625%, 05/08/2013 McCormick & Company, Incorporated 5.25%, 09/01/2013 Health Care Equipment & Supplies - 0.8% Covidien International Finance S.A. (b) 2.80%, 06/15/2015 Thermo Fisher Scientific, Inc. 3.20%, 05/01/2015 Health Care Providers & Services - 0.5% McKesson Corporation 3.25%, 03/01/2016 Insurance - 0.5% Berkshire Hathaway Inc. 4.85%, 01/15/2015 Machinery - 0.6% Danaher Corporation 1.30%, 06/23/2014 Media - 1.4% DIRECTTV Holdings LLC 3.55%, 03/15/2015 Time Warner Inc. 3.15%, 07/15/2015 Oil & Gas & Consumable Fuels - 3.2% Apache Corporation 5.625%, 01/15/2017 ConocoPhillips 5.50%, 04/15/2013 EOG Resources, Inc. 6.125%, 10/01/2013 Noble Drilling Corporation (b) 3.05%, 03/01/2016 Noble Energy,Inc. 5.25%, 04/15/2014 Occidental Petroleum Corporation 1.45%, 12/13/2013 Pharmaceuticals - 1.0% Teva Pharmaceutical Industries Ltd. (b): 1.70%, 03/21/2014 3.00%, 06/15/2015 Semiconductor Equipment & Products - 0.5% National Semiconductor Corporation 3.95%, 04/15/2015 Software - 1.8% Adobe Systems Incorporated 3.25%, 02/01/2015 Oracle Corporation 3.75%, 07/08/2014 TOTAL CORPORATE BONDS (Cost $5,239,544) SHORT-TERM INVESTMENTS - 0.7% Money Market Fund (c) - 0.7% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $152,541) Total Investments - 99.9% (Cost $15,515,554) Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Fixed Income Fund Schedule of Investments March 31, 2012 (Unaudited) Principal CORPORATE BONDS - 91.6% Amount Value Aerospace & Defense - 2.3% General Dynamics Corporation: 5.25%, 02/01/2014 $ $ 5.375%, 08/15/2015 Lockheed Martin Corporation: 7.65%, 05/01/2016 3.35%, 09/15/2021 Rockwell Collins,Inc. 4.75%, 12/01/2013 Air Freight & Logistics - 0.4% United Parcel Service, Inc. 3.875%, 04/01/2014 Banks - 5.3% BB&T Capital Trust IV 6.82%, 06/12/2057 Callable 06/12/2037 BB&T Corporation 3.20%, 03/15/2016 Callable 02/16/2016 Bank of America Corporation: 7.375%, 05/15/2014 5.375%, 06/15/2014 Branch Banking & Trust Company (b) 0.79355%, 09/13/2016 Wells Fargo & Company 2.625%, 12/15/2016 Beverages - 1.3% The Coca-Cola Company: 3.625%, 03/15/2014 5.35%, 11/15/2017 PepsiCo, Inc. 7.90%, 11/01/2018 Biotechnology - 4.8% Amgen Inc. 2.50%, 11/15/2016 Celgene Corporation 2.45%, 10/15/2015 Gilead Sciences, Inc. 2.40%, 12/01/2014 Building Products - 1.6% Masco Corporation: 5.875%, 07/15/2012 7.125%, 03/15/2020 Capital Markets - 2.5% The Bank of New York Mellon Corporation 3.10%, 01/15/2015 The Goldman Sachs Group, Inc. 5.125%, 01/15/2015 Morgan Stanley: 4.50%, 08/30/2015 5.00%, 08/31/2025 Callable 05/31/2012 Chemicals - 5.6% Airgas, Inc.: 2.85%, 10/01/2013 3.25%, 10/01/2015 E. I. du Pont de Nemours and Company 3.25%, 01/15/2015 Eastman Chemical Company 3.00%, 12/15/2015 The Lubrizol Corporation 5.50%, 10/01/2014 Praxair, Inc. 5.25%, 11/15/2014 Commercial Services & Supplies - 0.6% Republic Services, Inc. 5.50%, 09/15/2019 Communications Equipment - 2.4% Cisco Systems, Inc.: 2.90%, 11/17/2014 5.50%, 02/22/2016 4.95%, 02/15/2019 Harris Corporation: 5.00%, 10/01/2015 6.375%, 06/15/2019 Computers & Peripherals - 4.5% Dell Inc. 5.625%, 04/15/2014 Hewlett-Packard Company: 6.50%, 07/01/2012 4.50%, 03/01/2013 1.55%, 05/30/2014 3.00%, 09/15/2016 International Business Machines Corporation 5.70%, 09/14/2017 Containers & Packaging - 3.0% Ball Corporation: 7.125%, 09/01/2016 Callable 09/01/2013 5.75%, 05/15/2021 Callable 11/15/2015 Packaging Corp. of America 5.75%, 08/01/2013 Diversified Financial Services - 1.8% JPMorgan Chase & Co. 4.25%, 10/15/2020 Diversified Telecommunication Services - 5.5% AT&T Inc. 5.10%, 09/15/2014 CenturyLink, Inc.: 5.15%, 06/15/2017 6.15%, 09/15/2019 6.45%, 06/15/2021 Verizon Communications Inc.: 5.25%, 04/15/2013 5.55%, 02/15/2016 3.00%, 04/01/2016 5.50%, 02/15/2018 Electric Utilities - 0.6% Southern Power Co. 4.875%, 07/15/2015 Electrical Equipment & Instruments - 0.2% Emerson Electric Co. 4.50%, 05/01/2013 Electronic Equipment & Instruments - 0.8% Agilent Technologies, Inc. 2.50%, 07/15/2013 Energy Equipment & Services - 0.9% Weatherford International, Inc. 6.35%, 06/15/2017 Food & Drug Retailing - 4.2% CVS Caremark Corporation: 4.875%, 09/15/2014 3.25%, 05/18/2015 5.75%, 06/01/2017 Sysco Corporation 4.20%, 02/12/2013 Walgreen Company 4.875%, 08/01/2013 Food Products - 1.2% Kraft Foods Inc. 2.625%, 05/08/2013 McCormick & Company, Incorporated 5.25%, 09/01/2013 Health Care Equipment & Supplies - 2.6% Covidien International Finance S.A. (a) 1.875%, 06/15/2013 DENTSPLY International Inc. 2.75%, 08/15/2016 Medtronic,Inc. 4.50%, 03/15/2014 Thermo Fisher Scientific, Inc. 3.25%, 11/20/2014 Health Care Providers & Services - 1.9% Express Scripts, Inc. 6.25%, 06/15/2014 McKesson Corporation 3.25%, 03/01/2016 Hotels, Restaurants & Leisure - 0.6% McDonald's Corporation 5.35%, 03/01/2018 Household Durables - 2.5% Jarden Corporation: 8.00%, 05/01/2016 Callable 05/01/2013 7.50%, 05/01/2017 7.50%, 01/15/2020 Callable 01/15/2015 Household Products - 0.6% The Procter & Gamble Company 8.00%, 09/01/2024 Putable 09/01/2014 Insurance - 1.5% Berkshire Hathaway Inc. 4.85%, 01/15/2015 Prudential Financial, Inc. 3.625%, 09/17/2012 IT Consulting & Services - 0.6% Western Union Company 5.93%, 10/01/2016 Media - 3.4% DIRECTTV Holdings LLC 3.55%, 03/15/2015 Time Warner Inc. 3.15%, 07/15/2015 The Walt Disney Company 5.625%, 09/15/2016 Metals & Mining - 0.3% Alcoa Inc. 5.55%, 02/01/2017 Multiline Retail - 2.7% Family Dollar Stores, Inc. 5.00%, 02/01/2021 Kohl's Corporation 6.25%, 12/15/2017 Oil & Gas & Consumable Fuels - 14.1% Anadarko Petroleum Corporation: 5.95%, 09/15/2016 6.375%, 09/15/2017 Devon Energy Corporation 2.40%, 07/15/2016 Callable 06/15/2016 Enterprise Products Operating LLC: 4.60%, 08/01/2012 3.20%, 02/01/2016 4.05%, 02/15/2022 EOG Resources, Inc.: 6.125%, 10/01/2013 2.95%, 06/01/2015 Kinder Morgan Energy Partners, L.P. 4.15%, 03/01/2022 Noble Energy, Inc.: 5.25%, 04/15/2014 4.15%, 12/15/2021 Callable 09/15/2021 Noble Holding International Ltd (a) 3.45%, 08/01/2015 Peabody Energy Corporation 6.50%, 09/15/2020 Range ResourcesCorporation 8.00%, 05/15/2019 Callable 05/15/2014 5.00%, 08/15/2022 Callable 02/15/2017 Pharmaceuticals - 3.0% Eli Lilly & Company 4.20%, 03/06/2014 Teva Pharmaceutical Industries Ltd. (a): 1.70%, 03/21/2014 3.00%, 06/15/2015 5.55%, 02/01/2016 Road & Rail - 0.6% Burlington Northern Santa Fe Corporation 5.65%, 05/01/2017 Norfolk Southern Corporation 5.257%, 09/17/2014 Semiconductor Equipment & Products - 2.8% Analog Devices, Inc. 3.00%, 04/15/2016 Applied Materials, Inc. 2.65%, 06/15/2016 National Semiconductor Corporation 3.95%, 04/15/2015 Software - 3.2% Adobe Systems Incorporated 3.25%, 02/01/2015 Microsoft Corporation 2.95%, 06/01/2014 Oracle Corporation 3.75%, 07/08/2014 Specialty Retail - 1.7% Lowe's Companies, Inc. 5.00%, 10/15/2015 O'Reilly Automotive, Inc. 4.875%, 01/14/2021 Callable 10/14/2020 The Sherwin-Williams Company 3.125%, 12/15/2014 TOTAL CORPORATE BONDS (Cost $163,993,532) PREFERRED STOCKS - 2.4% Shares Value Capital Markets - 1.4% The Goldman Sachs Group, Inc. (b) Callable 6/15/2012 Merrill Lynch Preferred Capital Trust III Callable 6/15/2012 Diversified Financial Services - 1.0% JPMorgan Chase Capital XIV Callable 6/15/2012 TOTAL PREFERRED STOCKS (Cost $4,701,733) Principal U.S. GOVERNMENT & AGENCY ISSUES - 2.7% Amount Value Fannie Mae - 0.6% 5.00%, 03/15/2016 $ Federal Home Loan Bank - 0.9% 5.50%, 08/13/2014 4.875%, 05/17/2017 Freddie Mac - 0.3% 5.125%, 11/17/2017 U.S. Treasury Notes - 0.9% 4.25%, 11/15/2014 4.25%, 08/15/2015 4.50%, 02/15/2016 TOTAL U.S. GOVERNMENT & AGENCY ISSUES (Cost $4,524,780) SHORT-TERM INVESTMENTS - 2.3% Corporate Bonds - 0.2% Enterprise Products Operating LLC 4.60%, 08/01/2012 Money Market Fund (c) - 2.1% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $4,314,630) Total Investments - 99.0% (Cost $177,534,675) Other Assets in Excess of Liabilities - 1.0% TOTAL NET ASSETS - 100.0% $ (a) U.S. Dollar-denominated foreign security. (b) Floating rate. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Aquinas Value Fund Schedule of Investments March 31, 2012 (Unaudited) COMMON STOCKS - 98.7% Shares Value Aerospace & Defense - 1.6% Honeywell InternationalInc. $ Air Freight & Logistics - 1.2% C.H. Robinson Worldwide, Inc. Auto Components - 1.5% The Goodyear Tire & Rubber Company (a) Banks - 6.8% BOK Financial Corporation Cullen/Frost Bankers, Inc. Wells Fargo & Company Beverages - 2.3% The Coca-Cola Company PepsiCo, Inc. Building Products - 0.8% Masco Corporation Chemicals - 7.2% Celanese Corporation - Series A FMC Corporation Monsanto Company Praxair, Inc. Commercial Services & Supplies - 2.6% Robert Half International, Inc. Waste Management, Inc. Communications Equipment - 1.1% Brocade Communications Systems, Inc. (a) Computers & Peripherals - 6.3% EMC Corporation (a) International Business Machines Corporation NetApp, Inc. (a) Construction & Engineering - 1.1% Jacobs Engineering Group, Inc. (a) Construction Materials - 1.6% Martin Marietta Materials, Inc. Distributors - 2.0% LKQ Corporation (a) Diversified Financial Services - 2.5% JPMorgan Chase & Co. Diversified Telecommunication Services - 2.7% AT&T Inc. Verizon Communications Inc. Electrical Equipment & Instruments - 3.6% Emerson Electric Co. Roper Industries, Inc. Electronic Equipment & Instruments - 1.8% National Instruments Corporation Energy Equipment & Services - 2.3% Nabors Industries Ltd. (a) (b) Noble Corporation (b) Schlumberger Limited (b) Food & Drug Retailing - 3.2% CVS Caremark Corporation The Kroger Co. Health Care Equipment & Supplies - 4.1% Covidien plc (b) DENTSPLY International Inc. Health Care Providers & Services - 2.0% Allscripts Healthcare Solutions, Inc. (a) Industrial Power Producers & Energy Traders - 2.0% Duke Energy Corporation Insurance - 5.3% HCC Insurance Holdings, Inc. MetLife, Inc. Prudential Financial, Inc. Internet Software & Services - 2.0% Akamai Technologies, Inc. (a) IT Consulting & Services - 2.9% Accenture plc - Class A (b) Western Union Company Machinery - 3.1% Danaher Corporation Pall Corporation Media - 2.2% Cinemark Holdings, Inc. Time Warner Inc. Metals & Mining - 1.6% Commercial Metals Company Multiline Retail - 1.9% Kohl's Corporation Oil & Gas & Consumable Fuels - 10.9% Cabot Oil & Gas Corporation ConocoPhillips Denbury Resources Inc. (a) Exxon MobilCorporation Peabody Energy Corporation Range ResourcesCorporation SM Energy Company The Williams Companies, Inc. Software - 4.6% Adobe SystemsIncorporated (a) Nuance Communications, Inc. (a) Specialty Retail - 2.4% Foot Locker, Inc. The Home Depot,Inc. Thrifts & Mortgage Finance - 1.5% Capitol Federal Financial Inc. TOTAL COMMON STOCKS (Cost $34,358,133) SHORT-TERM INVESTMENTS - 1.7% Money Market Fund (c) - 1.7% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $784,652) Total Investments - 100.4% (Cost $35,142,785) Liabilities in Excess of Other Assets - (0.4)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Aquinas Growth Fund Schedule of Investments March 31, 2012 (Unaudited) COMMON STOCKS - 99.0% Shares Value Aerospace & Defense - 1.5% Rockwell Collins, Inc. $ Air Freight & Logistics - 2.4% C.H. Robinson Worldwide, Inc. FedEx Corp. Banks - 2.9% Cullen/Frost Bankers, Inc. Texas Capital Bancshares, Inc. (a) Beverages - 1.9% The Coca-Cola Company Capital Markets - 3.2% Lazard Ltd. - Class A (b) T. Rowe Price Group Inc. Chemicals - 4.4% FMC Corporation Monsanto Company Communications Equipment - 3.2% F5 Networks, Inc. (a) Riverbed Technology, Inc. (a) Computers & Peripherals - 9.6% Apple Inc. EMC Corporation (a) International Business Machines Corporation NetApp, Inc. (a) Consumer Finance - 1.5% American Express Company Distributors - 0.8% LKQ Corporation (a) Electrical Equipment & Instruments - 4.2% AMETEK, Inc. Emerson Electric Co. Roper Industries, Inc. Electronic Equipment & Instruments - 2.9% National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 3.9% CARBO Ceramics Inc. Dril-Quip, Inc. (a) National Oilwell Varco Inc. Food & Drug Retailing - 2.4% Costco WholesaleCorporation Health Care Equipment & Supplies - 2.9% Covidien plc (b) DENTSPLY International Inc. Health Care Providers & Services - 2.0% Allscripts Healthcare Solutions, Inc. (a) Express Scripts, Inc. (a) Hotels, Restaurants & Leisure - 1.9% Yum! Brands, Inc Household Products - 3.3% Colgate-Palmolive Company The Procter & Gamble Company Internet Catalog & Retail - 1.6% Amazon.com, Inc. (a) Internet Software & Services - 3.8% Akamai Technologies, Inc. (a) Google Inc. - Class A (a) Machinery - 4.7% Danaher Corporation Valmont Industries, Inc. Westport Innovations Inc. (a) (b) Metals & Mining - 3.1% Carpenter Technology Corporation Commercial Metals Company Reliance Steel & Aluminum Co. Oil & Gas & Consumable Fuels - 10.5% Cabot Oil & Gas Corporation Devon Energy Corporation EOG Resources, Inc. Gulfport Energy Corporation (a) Oasis Petroleum Inc. (a) Pioneer Natural Resources Company Range ResourcesCorporation SM Energy Company Pharmaceuticals - 2.5% Abbott Laboratories Allergan, Inc. Software - 9.6% Aspen Technology, Inc. (a) Citrix Systems, Inc. (a) Nuance Communications, Inc. (a) Pegasystems Inc. TIBCO Software Inc. (a) VMware,Inc. - Class A (a) Specialty Retail - 8.3% Genesco Inc. (a) O'Reilly Automotive, Inc. (a) Tractor SupplyCompany Ulta Salon, Cosmetics & Fragrance, Inc. TOTAL COMMON STOCKS (Cost $26,181,010) SHORT-TERM INVESTMENTS - 1.2% Money Market Fund (c) - 1.2% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $452,866) Total Investments - 100.2% (Cost $26,633,876) Liabilities in Excess of Other Assets - (0.2)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Aquinas Small Cap Fund Schedule of Investments March 31, 2012 (Unaudited) COMMON STOCKS - 96.2% Shares Value Aerospace & Defense - 1.5% HexcelCorporation (a) $ Air Freight & Logistics - 1.1% UTI Worldwide, Inc. (b) Auto Components - 1.6% Group 1 Automotive, Inc. Banks - 6.1% Community Bank System, Inc. First Horizon National Corporation Home Bancshares Inc. Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Umpqua Holdings Corporation Capital Markets - 1.3% Greenhill & Co., Inc. Commercial Services & Supplies - 1.2% Insperity, Inc. Communications Equipment - 6.1% Brocade Communications Systems, Inc. (a) Ciena Corporation (a) Infinera Corporation (a) Ixia (a) Loral Space & Communications Inc. (a) NICE Systems Limited - ADR (a) (b) Consumer Finance - 2.5% Cash America International, Inc. First Cash Financial Services, Inc. (a) Containers & Packaging - 1.0% Silgan Holdings Inc. Diversified Consumer Services - 1.1% American Public Education Inc. (a) Electrical Equipment & Instruments - 5.2% Belden Inc. Franklin Electric Co., Inc. Thermon Group Holdings Inc. (a) II-VI, Incorporated (a) Woodward Inc. Electronic Equipment & Instruments - 4.1% Anixter International Inc. (a) Maxwell Technologies, Inc. (a) Mercury Computer Systems, Inc. (a) National Instruments Corporation Energy Equipment & Services - 1.6% Atwood Oceanics, Inc. (a) CARBO Ceramics Inc. Health Care Equipment & Supplies - 6.3% Cyberonics, Inc. (a) DexCom Inc. (a) Endologix, Inc. (a) MWI Veterinary Supply, Inc. (a) Zoll Medical Corporation (a) Health Care Providers & Services - 4.9% Catalyst Health Solutions, Inc. (a) Computer Programs and Systems, Inc. HMS Holdings Corporation (a) Team Health Holdings, Inc. (a) Household Durables - 1.3% Select Comfort Corporation (a) Industrial Conglomerates - 0.8% Raven Industries, Inc. Insurance - 1.3% AmTrust Financial Services, Inc. Internet Software & Services - 2.9% The Active Network, Inc. (a) LivePerson, Inc. (a) LogMeIn, Inc. (a) Machinery - 7.8% Actuant Corporation - Class A Astec Industries, Inc. (a) Chart Industries, Inc. (a) CLARCOR Inc. EnPro Industries, Inc. (a) The Middleby Corporation (a) Westport Innovations Inc. (a) (b) Marine - 1.1% Kirby Corporation (a) Media - 0.8% Cinemark Holdings, Inc. Metals & Mining - 3.7% Carpenter Technology Corporation Commercial Metals Company Haynes International, Inc. Oil & Gas & Consumable Fuels - 6.8% Approach Resources Inc. (a) Gulfport Energy Corporation (a) Kodiak Oil & Gas Corporation (a) (b) Northern Oil & Gas, Inc. (a) Oasis Petroleum Inc. (a) Rosetta Resources, Inc. (a) Real Estate - 0.8% FirstService Corporation (a) (b) Semiconductor Equipment & Products - 1.4% Cirrus Logic, Inc. (a) Software - 5.8% ACI Worldwide, Inc. (a) Aspen Technology, Inc. (a) Interactive Intelligence Group, Inc. (a) MicroStrategy Incorporated - Class A (a) Pegasystems Inc. Specialty Retail - 8.7% bebe stores, inc. DSWInc. - Class A Genesco Inc. (a) GNC Holdings, Inc. - Class A Hibbett SportsInc. (a) Monro Muffler Brake, Inc. Sonic Automotive, Inc. - Class A Vera Bradley, Inc. (a) Textiles, Apparel & Luxury Goods - 2.9% Crocs, Inc. (a) The Children's Place Retail Stores, Inc. (a) The Warnaco Group, Inc. (a) Thrifts & Mortgage Finance - 1.1% Capitol Federal Financial Inc. Trading Companies & Distributors - 2.6% Kaman Corporation WESCO International, Inc. (a) Wireless Telecommunication Services - 0.8% Leap Wireless International, Inc. (a) TOTAL COMMON STOCKS (Cost $11,044,513) SHORT-TERM INVESTMENTS - 3.7% Money Market Funds (c) - 3.7% Dreyfus Government Cash Management Fund - Institutional Shares, 0.00% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $487,150) Total Investments - 99.9% (Cost $11,531,663) Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Fair Value Measurement Summary at March 31, 2012 Securities listed on a U.S. securities exchange for which market quotations are readily available are valued at the last quoted sale price taken from the exchange where the security is primarily traded.Nasdaq National Market securities are valued at the Nasdaq Official Closing Price ("NOCP").Unlisted U.S. securitiesand listed U.S. securities not traded on the valuation date for which market quotations are readily available are valued at the mean of the most recent quoted bid and asked price.Securities listed on a foreign exchange for which market quotations are readily available are valued at the last quoted sales price available before the time when assets are valued.Debt securities (other than obligations having a maturity of 60 days or less) are normally valued at the mean of the bid and ask price and/or by using a combination of daily quotes or matrix evaluations provided by an independent pricing service.Debt securities purchased with remaining maturities of 60 days or less are valued at amortized cost which approximates fair value.Other assets and securities for which no quotations are readily available (including restricted securities) are valued in good faith at fair value using methods determined by the Board of Trustees.The Board has adopted specific procedures for valuing portfolio securities and delegated the implementation of these procedures to the Adviser.The procedures authorize the Adviser to make all determinations regarding the fair value of a portfolio security and to report such determinations to the Board of Trustees.The Funds may also use independent pricing services to assist in pricing portfolio securities. The Trust has adopted accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as "inputs') used in pricing the asset or liability.These standards state that "observable inputs" reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and "unobservable inputs" reflect an entity's own assumptions about the assumptions market participants would use in pricing the asset or liability.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets.Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Trust's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds' net assets as of March 31, 2012: LKCM Small Cap Equity Fund Description Level 1 Level 2 Level 3 Total Common Stocks $ $
